    Case 1:18-bk-14408                Doc 63-1 Filed 02/14/19 Entered 02/15/19 12:25:09     Desc
                                          Order-substituted Page 1 of 8



   This document has been electronically entered in the records of the United
   States Bankruptcy Court for the Southern District of Ohio.


   IT IS SO ORDERED.



   Dated: February 14, 2019




                     IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE SOUTHERN DISTRICT
                                WESTERN DIVISION

In Re:                                         *     Case No.1:18-bk-14408
                                               *     Judge Jeffrey P. Hopkins
Flipdaddy’s, LLC                               *     Chapter 11 Proceeding
                                               *
                                               *
                       Debtor                  *


            ORDER APPROVING MOTION OF THE DEBTOR TO REJECT
                (1) A LEASE AND GUARANTY AND (2) A PREFERRED
                    DEVELOPER AGREEMENT EFFECTIVE AS OF
                              THE PETITION DATE


         This matter comes on before the Court upon the Motion of Flipdaddy’s, LLC, (the

“Debtor”) for the Entry of an Order, pursuant to 11 U.S.C. §§ 105(a) and 365(a) (the

“Bankruptcy Code”), and Federal Rule of the Bankruptcy Code 6006 (the “Bankruptcy

Rules”), authorizing the Debtor to (1) Reject a certain Lease and Guaranty with FD Orange




                                           1
    Case 1:18-bk-14408                  Doc 63-1 Filed 02/14/19 Entered 02/15/19 12:25:09             Desc
                                            Order-substituted Page 2 of 8




Beach 859, LLC and (2) a Preferred Developer Agreement with Guggenheim Development

Services, LLC with both such rejections to be effective as of the Petition Date. (“the Motion”)

        Notice having been duly given and there being no objection or response having been

filed to the Motion, the Court would Court would find that it (a) has jurisdiction over this

matter pursuant to 28 U.S.C. §§ 157 and 1334, (b) this is a core proceeding pursuant to 28

U.S.C. § 157(b), (c) venue is proper before this Court pursuant to 28 U.S.C. §§ 1408 and 1409

and that notice of the Motion is sufficient under the circumstances and that no other or further

notice need be provided.

        The Court would further find that the legal and factual basis set forth in the Motion

establishes just cause for the relief granted herein and that the relief sought in the Motion is in

the best interests of the Debtor, its estate and its creditors; and after due deliberation and

sufficient causing appearing;

        IT IS HEREBY ORDERED THAT:

        1.     The Motion is GRANTED.

        2.      It is FURTHER ORDERED that effective as of the date this case was

        commenced, the Debtor is authorized to reject the lease agreement and guaranty

        agreement with FD Orange Beach 859, LLC, a Delaware Limited Liability

        Company for certain property located at 22421 Perdido Beach Blvd., Orange

        Beach, Alabama and to also reject the Preferred Developer Agreement with

        Guggenheim Development Services, LLC.

        3.      IT IS FURTHER, ORDERED, ADJUDGED AND DECREED that, as

        of the date this case was commenced, the above executory contracts are deemed to




                                              2
    Case 1:18-bk-14408                 Doc 63-1 Filed 02/14/19 Entered 02/15/19 12:25:09        Desc
                                           Order-substituted Page 3 of 8




       be rejected for purposes of 11 U.S.C. §§ 105(a) and 365(a), and Bankruptcy Rule

       6006.

       4.       IT IS FURTHER, ORDERED, ADJUDGED AND DECREED that the

       Court shall retain jurisdiction with respect to all matters arising from or related to

       the implementation or interpretation of this Order.

Service List:

Notice was electronically served on the date of entry on the following
recipients:

Asst US Trustee (Cin)
ustpregion09.ci.ecf@usdoj.gov

Casey M Cantrell Swartz on behalf of Interested Party Myers Y Cooper
Company
cswartz@taftlaw.com, docket@taftlaw.com;lsutton@taftlaw.com

Steven L Diller on behalf of Debtor In Possession Flipdaddy's, LLC
steven@drlawllc.com, kim@drlawllc.com;eric@drlawllc.com

Douglas N Hawkins on behalf of U.S. Trustee Asst US Trustee (Cin)
doug.hawkins@usdoj.gov,
cathy.cooper@usdoj.gov;Benjamin.a.sales@usdoj.gov

Benjamin M Rodriguez on behalf of Creditor The Park National Bank
brodriguez@fp-legal.com, kmorales@fp-legal.com

John A Schuh on behalf of Creditor Ford Motor Credit Company, LLC
jaschuhohecf@swohio.twcbc.com

Jason M Torf on behalf of Creditor Gordon Food Service, Inc
jtorf@hmblaw.com, ecfnotices@hmblaw.com

Notice was electronically mailed to:

American Express National Bank
c/o Becket and Lee LLP
PO Box 3002




                                            3
    Case 1:18-bk-14408            Doc 63-1 Filed 02/14/19 Entered 02/15/19 12:25:09             Desc
                                      Order-substituted Page 4 of 8




Malvern, PA 19355-0701

BDO USA LLP
Laurence W Goldberg, Dir, Recei vables Mg
4135 Mendenhall Oaks Parkway
Suite 140
Hig Point, NC 27265



 2060 Digital                    Allegra                            American Express
 PO Box 645440                   1146 Hawstone Drive                PO Box 981535
 Cincinnati, OH 45264            Cincinnati, OH 45230               El Paso, TX 79998


 American Express Merchant       Anderson Hills Plumbing            ASCAP
 Financing                       6229 Beechmont Avenue              21678 Network Place
 PO Box 981535                   Cincinnati, OH 45230               Chicago, IL 60673
 El Paso, TX 79998

 Ascent Systems Innovations      Barry Farmer Draperies             BDO
 409 West 35th Street            11635 Deerfield Road               PO Box 642743
 Latonia, KY 41015               Cincinnati, OH 45242               Pittsburgh, PA 15264


 Beckman Services, Inc.          Belden Hill Private Equity, Inc.   Bert's Plumbing
 7661 Fields Ertel Rd.           160 Beldon Hill Road               1975 Alexandria Pike
 Cincinnati, OH 45241            Wilton, CT 06897                   Newport, KY 41076


 BJ Hicks                        BMI General Licensing              Boone County Clerk
 444 Woodwick Court              PO Box 630893                      3000 Conrad Lane
 Cincinnati, OH 45255            Cincinnati, OH 45263               Burlington, KY 41005


 Campbell County Sheriff's       Christian and Carole Timoney       Christman Outdoor Designs
 Office                          214 Fox Hill Road                  8833 Strout Road
 1098 Monmouth Street, Suite     Wethersfield, CT 06109             Clarksville, OH 45113
 216
 Newport, KY 41071




                                       4
   Case 1:18-bk-14408          Doc 63-1 Filed 02/14/19 Entered 02/15/19 12:25:09                Desc
                                   Order-substituted Page 5 of 8




Cincinnati Bell               Cintas Corporation           City of Newport
PO Box 748003                 3368 Turfway Road            PO Box 1090
Cincinnati, OH 45274          Erlanger, KY 41018           Newport, KY 41071


City of Union                 Coca-Cola Bottling Co.       Cold Spring Electrical Contractors
1843 Mt. Zion Road            Consolidated                 5097 Gary Lane
Union, KY 41091               PO Box 602937                Newport, KY 41076
                              Charlotte, NC 28260

Commonwealth of Kentucky      Connie Krebs                 Craftsman Electric
1003 Twilight Trail           1162 Shayler Woods Drive     3855 Alta Avenue
Frankfort, KY 40601           Batavia, OH 45103            Cincinnati, OH 45236


Custom Mail Services          Daniel and Nancy Angelillo   DarPro
PO Box 37387                  158 Fairlane Dr.             PO Box 530401
Cincinnati, OH 45222          Wethersfield, CT 06109       Atlanta, GA 30353


Dennis and Marsha Angelillo   Direct TV                    Duke Energy
370 Coppermill Road           Po Box 5006                  PO Box 1327
Wethersfield, CT 06109        Carol Stream, IL 60197       Charlotte, NC 28201


Economy Linen                 Edward Beadle                Electric Masters, Inc.
80 Mead Street                168 Langford Lane            339 Pleasant St.
Dayton, OH 45402              East Hartford, CT 06118      Covington, KY 41011


F Collett, LLC                FG Schaefer Co.              Florence Water & Sewer
3702 Fairfax Avenue           PO Box 6505                  Po Box 368
Dallas, TX 75209              Cincinnati, OH 45206         Florence, KY 41022


Ford Motor Credit             Frank Meak                   Fugazzi Co. Ltd.
PO Box 790119                 7631 Palmer Ct.              3875 Virginia Avenue
Saint Louis, MO 63179         Naples, FL 34113             Cincinnati, OH 45227




                                    5
   Case 1:18-bk-14408             Doc 63-1 Filed 02/14/19 Entered 02/15/19 12:25:09               Desc
                                      Order-substituted Page 6 of 8




Giles & Lenox LLC                Global Work Services             GNG Plumbing
1018 Delta Avenue Suite 202      19664 West 36th Avenue #611      24829 Canal Road
Cincinnati, OH 45208             Gulf Shores, AL 36542            Orange Beach, AL 36561


Gordon Food Service              Greater Cincinnati Water Works   Greater Comfort Heating & Air
4980 Gateway Blvd.               PO Box 5487                      PO Box 5487
Springfield, OH 45502            Carol Stream, IL 60197           Carol Stream, IL 60197


Grexen                           Guggenheim                       Hamilton County Treasurer
6170 First Financial Drive       3000 Internet Blvd. #570         PO Box 740857
Ste. 203                         Frisco, TX 75034                 Cincinnati, OH 45274
Cincinnati, OH 45236

Hartke & Associates, Inc.        Hershey Creamery Co.             Humana
2115 Schappelle Lane             301 S. Cameron Street            PO Box 3280
Cincinnati, OH 45240             Harrisburg, PA 17101             Milwaukee, WI 53201


Integrated Protection Services   IRC Retail Centers               John Kearney
5303 Lester Road                 PO Box 6351                      395 S. Atlantic Ave. #204
Cincinnati, OH 45213-3000        Carol Stream, IL 60197           Ormond Beach, FL 32176


Kabbage                          Kabbage                          Kentucky State Treasurer
925B Peachtree St. NE #1688      925B Peachtree St. NE            501 High Street
Atlanta, GA 30309                #1688                            Frankfort, KY 40601
                                 Atlanta, GA 30309

KTM II, LLC                      WJW Management, Inc.             Marshmallow Products
c/o UBS Financial Services       6952 12th Street W.              684 Dunwoodie Drive
184 Liberty Corner Road, 1st     Jacksonville, FL 32220           Cincinnati, OH 45230
floor
Warren, NJ 07059
Marshmallow Products, Inc.       Morgan Services, Inc.            New Century Dynamics, Inc.
684 Dunwoodie Drive              817 Webster Street               9370 Stoney Ridge Lane
Cincinnati, OH 45230             Dayton, OH 45404                 Johns Creek, GA 30022




                                       6
   Case 1:18-bk-14408            Doc 63-1 Filed 02/14/19 Entered 02/15/19 12:25:09          Desc
                                     Order-substituted Page 7 of 8




Northern KY Health Dept.        NTN Buzztime, Inc.         NuC02 LLC
610 Medical Village Drive       Dept. LA 24391             PO Box 9011
Edgewood, KY 41017              Pasadena, CA 91185-4391    Stuart, FL 34995


Nyhart Business Interest, LLC   Ohio State Treasurer       Oracle America Inc.
575 Indian Hill Trail           PO Box 183014              PO Box 203448
Cincinnati, OH 45243            Columbus, OH 43218         Dallas, TX 75320-3448


Park National                   Park National Bank         Perfection Pest Control
1075 Nimitzview Drive           1075 Nimitzview Drive      9967 Old Union Road
Cincinnati, OH 45230            Cincinnati, OH 45230       Union, KY 41091


Phillip Fanning                 Pic's Produce              Plante & Moran, PLLC
62 Jaques Lane                  4756 Paddock Road          16060 Collections Center Drive
South Windsor, CT 06074         Cincinnati, OH 45229       Chicago, IL 60693


Ralph Opp                       RIver City Dist., INC.     Robert Dames
3133 Louders Road               PO Box 58369               444 Ashworth Ct.
Goshen, OH 45122                Louisville, KY 40268       Cincinnati, OH 45255


Ron McDermott                   Rumpke                     Sanitation District No. 1
26 Sherman Avenue               PO Box 538708              1045 Eaton Drive
Fort Thomas, KY 41075           Cincinnati, OH 45253       Fort Wright, KY 41017


SESAC, Inc.                     Signal Networking          Staples
PO Box 5246                     8329 E. Main Street        Department DET
New York, NY 10019              Apt. 1                     PO Box 83689
                                Alexandria, KY 41001       Chicago, IL 60696-3689

Steven A. Crawford              Stoll-Keenan-Ogden         TalentReef, INC.
423 Knollwood Drive             PO Box 11969               210 University Blvd.
Highland Heights, KY 41076      Lexington, KY 40579-1969   Suite 300
                                                           Denver, CO 80206




                                      7
   Case 1:18-bk-14408         Doc 63-1 Filed 02/14/19 Entered 02/15/19 12:25:09         Desc
                                  Order-substituted Page 8 of 8




Teasdale Fenton              The Fortuity Group          The Myers Y Cooper Company
12145 Centron Place          151 West Congress Street    9301 Montgomery Rd. Suite 2B
Cincinnati, OH 45246         Suite 420                   Cincinnati, OH 45242
                             Detroit, MI 48226

Thomas J. Lynch, CAE         Thomas Kearney              Thompson Hine
20 Starview Drive            7844 Classics Drive         312 Walnut Street
Hillsborough, NJ 08844       Naples, FL 34113            14th Floor
                                                         Cincinnati, OH 45202

Titan Mechanical Solutions   TNS Jack, LLC EIN#27-       Tom Kearney
LLC                          2396796                     7844 Classics Drive
11003 State Route 128        15 Hawthorne Lane           Naples, FL 34113
Harrison, OH 45030           Coto De Caza, CA 92679

UBS Financial Services       American Express National
184 Limberty corner Road     Bank
1st Floor                    c/o Becket and Lee LLP
Warren, NJ 07059             PO Box 3002
                             Malvern, PA 19355-0701




                                   8
